Citation Nr: 0002970	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-36 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945 and from June 1953 to May 1971.  He died in February 
1996.  The appellant is his widow.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  It was previously before the Board in December 
1997 at which time it was remanded for further development.  
Examination of the record reveals that the development was 
not completed as requested and therefore another remand is 
necessary.


REMAND

In December 1997 the Board remanded the case and ordered the 
RO to contact the appellant and request that she identify the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who treated the veteran 
from discharge until his death for disabilities related to 
his death.  The remand also identified specific facilities 
from which records were to be obtained and specific periods 
for which the identities of health care providers were to be 
provided.  The RO was asked to request any necessary 
authorization from the appellant and attempt to obtain copies 
of pertinent treatment records identified by the appellant 
which had not previously been secured.  Failures to respond 
or negative replies were be noted in writing and associated 
with the claims folder.

Examination of the record subsequent to the remand shows that 
the correspondence to the appellant which was to implement 
the remand directives was sent to an address other than the 
appellant's address of record as indicated on the VA Form 9.  
Subsequently, a Supplemental Statement of the Case was also 
sent to a former address.  January 2000 correspondence from 
the RO was addressed to the deceased veteran and sent to the 
address listed on the certificate of death.

The VA has the duty to assist the appellant in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals has 
held that the duty to assist includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Further, the Board is obligated by law to ensure that the RO 
complies with its directives.  The United States Court of 
Appeals for Veterans Claims has held that where the remand 
orders of the Board or the Court are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
from discharge until his death for 
disabilities related to his death, to 
include the facility where he reportedly 
was treated from 1985 to 1990 for 
congestive heart failure and rapid heart 
rate.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant which 
have not previously been secured.  This 
should include copies of the veteran's 
terminal medical records from Santa Rosa 
NW Hospital.  Any records obtained should 
be associated with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  Thereafter, the RO should 
readjudicate the issue of service 
connection for the cause of the veteran's 
death.

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



